DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the preliminary amendment filed 5/07/2020.  Claims 24-43 are pending while claim 1-23 and 44-82 are canceled.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24-28, 34-39 and 41-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2006/0026986 to Miller et al. (Miller).
In reference to claim 24, Miller teaches an ice maker (FIG. 2-15) comprising a freeze plate (96, FIG. 2-15) defining a plurality of molds (par 0012, FIG. 13) in which the ice maker is configured to form ice (par 0012-0014), the freeze plate having a top portion and a bottom portion spaced apart along a height (top and bottom portions of 96, FIG. 13) and a first side portion and a second side portion spaced apart along a width (FIG. 13); and a distributor (110 and 114, FIG. 14) extending along the width of the freeze plate adjacent the top portion of the freeze plate (96, FIG. 13-14), the distributor being configured to direct water imparted through 
	In reference to claim 25, Miller teaches the system as explained in the rejection of claim 24, and Miller additionally teaches wherein the first distributor piece and the second distributor piece have complementary integral fittings (55, FIG. 2-15) configured to engage one another to couple the second distributor piece to the first distributor piece.
In reference to claim 26, Miller teaches the system as explained in the rejection of claim 25, and Miller additionally teaches wherein the ice maker further comprises an enclosure (112, FIG. 2-15) having an access opening (132, FIG. 14), the distributor being received at an interior position in the enclosure, the integral fittings (55, FIG. 2-15) being configured to be disengaged for removal of the second distributor piece when the second distributor piece is urged away from the interior position in a direction toward the access opening.
In reference to claim 27, Miller teaches the system as explained in the rejection of claim 24, and Miller additionally teaches wherein each of the first distributor piece and the second distributor piece has a first end wall adjacent the first side portion and a second end wall adjacent the second side portion (FIG. 13).
In reference to claim 28, Miller teaches the system as explained in the rejection of claim 27, and Miller additionally teaches wherein second distributor piece is configured to nest between the first and second end walls of the first distributor piece when the second distributor piece is coupled to the first distributor piece (FIG. 14).

In reference to claim 35, Miller teaches the system as explained in the rejection of claim 34, and Miller additionally teaches wherein the second distributor piece comprises a generally vertical weir (58, FIG. 2-15) having a free edge margin configured to be received in the widthwise groove.
In reference to claim 36, Miller teaches the system as explained in the rejection of claim 35, and Miller additionally teaches wherein the free edge margin of the weir is convex in a widthwise direction and the groove is concave in a widthwise direction (par 0038, FIG. 2-15).
	In reference to claim 37, Miller teaches an ice maker (par 0012-0014, 0060 and 0065; FIG. 2-15) comprising a freeze plate (96, FIG. 2-15) defining a plurality of molds (FIG. 13) in which the ice maker is configured to form ice (par 0012-0014, 0060 and 0065), the freeze plate (96, FIG. 2-15) having a top portion and a bottom portion (par 0012-0014, 0060 and 0065) spaced apart along a height (FIG. 13) and a first side portion (FIG. 13) and a second side portion (FIG. 13) spaced apart along a width (FIG. 13); and a distributor (154, 156, 172, 182, FIG. 13) adjacent the top portion of the freeze plate (96, FIG. 2-15) having a width extending along the width of the freeze plate (96, FIG. 2-15), the distributor (154, 156, 172, 182, FIG. 2-15) having an inlet (FIG. 13, 14a, 14b, 15a, 15b; par 0012-0014, 0060 and 0065) and an outlet (FIG. 13, 14a, 14b, 15a, 15b; par 0012-0014, 0060 and 0065) and defining a distributor flow path extending from the inlet to the outlet (FIG. 13, 14a, 14b, 15a, 15b; par 0012-0014, 0060 and 

In reference to claim 39, Miller teaches the system as explained in the rejection of claim 37, and Miller additionally teaches wherein the groove is concave in a widthwise direction (FIG. 2-15).
In reference to claim 41, Miller teaches the system as explained in the rejection of claim 37, and Miller additionally teaches wherein the plurality of openings are spaced apart above the bottom wall (FIG. 2-15).
In reference to claim 42, Miller teaches the system as explained in the rejection of claim 37, and Miller additionally teaches wherein the second distributor piece comprises a top wall and the distributor flow path passes between the bottom and top walls (FIG. 13-14).
In reference to claim 43, Miller teaches the system as explained in the rejection of claim 37, and Miller additionally teaches wherein the distributor flow path comprises a first segment upstream of the weir and a second segment downstream of the weir (FIG. 13-14).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Miller.
In reference to claim 29, Miller teaches the system as explained in the rejection of claim 27, but does not wherein the first end walls of the first and second distributor pieces define a first pair of complementary fittings configured to couple the second distributor piece to the first distributor piece and the second end walls of the first and second distributor pieces define a 
In reference to claim 30, Miller teaches the system as explained in the rejection of claim 29, but does not teach wherein each pair of complementary fittings comprises a female fitting and a male fitting configured to be received in the female fitting.  However, the Examiner takes the Official Notice of facts not in the record by relying on “common knowledge” of various manifold structures distributing fluid utilizing multiple fittings for coupling to be obvious in order to provide a simple and quick connection while preventing leaks.
In reference to claim 31, Miller teaches the system as explained in the rejection of claim 30, and Miller additionally teaches wherein the ice maker further comprises an enclosure (112, FIG. 2-15) having an access opening (132, FIG. 14), but does not teach wherein each male fitting is configured to be received in the female fitting as the second distributor piece moves relative to the first distributor piece in a direction extending inward from the access opening toward the first piece.  However, the Examiner takes the Official Notice of facts not in the record by relying on “common knowledge” of various manifold structures distributing fluid utilizing multiple fittings for coupling to be obvious in order to provide a simple and quick connection while preventing leaks.
In reference to claim 32, Miller teaches the system as explained in the rejection of claim 30, but does not teach wherein each female fitting comprises an elongate groove having an open end and each male fitting comprises an elongate tongue configured to be slidably received in the 
In reference to claim 33, Miller teaches the system as explained in the rejection of claim 32, but does not teach wherein each pair of complementary fittings includes a detent configured to keep the respective tongue at a coupling position along the respective elongate groove.  However, the Examiner takes the Official Notice of facts not in the record by relying on “common knowledge” of various manifold structures distributing fluid utilizing multiple fittings for coupling to be obvious in order to provide a simple and quick connection while preventing leaks.
Allowable Subject Matter
Claim 40 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846. The examiner can normally be reached Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JD Fletcher can be reached on 5712705054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FILIP ZEC/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
3/12/2022